Citation Nr: 0108178	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bilateral hearing loss from April 10, 1998.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for bilateral hearing loss from June 10, 1999. 

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from April 1953 to April 1955 
and a subsequent period of Reserve service.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from August and October 1999 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which the RO granted service 
connection and assigned a 10 percent disability evaluation 
for bilateral hearing loss effective April 10, 1998 and 
denied the veteran's claim of entitlement to service 
connection for a low back disorder.  In May 2000, the RO 
increased the veteran's disability evaluation for bilateral 
hearing loss to 20 percent effective June 10, 1999.  


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's requests for 
initial disability evaluations in excess of 10 and 20 percent 
for bilateral hearing loss.

2.  From April 10, 1998 to June 10, 1999, the veteran had 
Level II hearing acuity in his right ear and Level VII 
hearing acuity in his left ear.

3.  From June 10, 1999, the veteran has been shown to have 
Level III hearing acuity in his right ear and Level VII 
hearing acuity in his left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for bilateral hearing loss from April 10, 1998 to 
June 10, 1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1-
4.14, 4.85, 4.86 Diagnostic Code 6100 (2000).

2.  The criteria for a disability evaluation in excess of 20 
percent for bilateral hearing loss from April 10, 1998 to 
June 10, 1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1-
4.14, 4.85, 4.86 Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an initial disability 
evaluation in excess of 10 percent for bilateral hearing loss 
from April 10, 1998, an initial disability evaluation in 
excess of 20 percent for bilateral hearing loss from June 10, 
1999 and entitlement to service connection for a low back 
disorder.  The Board initially notes that during the pendency 
of the veteran's appeal, a bill was passed that eliminates 
the need for a claimant to submit a well-grounded claim and 
amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  This 
legislation now necessitates the Board to proceed directly to 
an adjudication of the merits of a claim (provided the Board 
finds that the VA has fulfilled its duty to assist) without 
determining whether the claim is well grounded.  In light of 
these changes, the Board concludes that the veteran's claim 
of entitlement to service connection for a back disorder must 
be remanded to the RO for further development.  However, the 
Board is satisfied that all development has been completed 
with regard to the veteran's claim of entitlement to 
increased initial disability evaluations for bilateral 
hearing loss.  

Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral hearing loss from April 10, 1998 and 
in excess of 20 percent from June 10, 1999.

The veteran contends that he is entitled to at least a 30 
percent disability evaluation for bilateral hearing loss.  He 
indicates that he currently has difficulty functioning in 
everyday situations.  Specifically, he reports having trouble 
deciphering people when they speak and listening to 
television in a room with several people.  Because the 
veteran has appealed the original assignment of a disability 
evaluation following the initial grant of service connection 
for bilateral hearing loss, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At 
the time of an initial rating in an original claim, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Id., 12 
Vet. App. at 126. 

As indicated, there was a major change in the law during the 
pendency of the veteran's appeal, which eliminates the need 
for a claimant to submit a well-grounded claim and amplifies 
the VA's duty to assist a claimant in the development of his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  This legislation now 
requires the Board to proceed directly with an adjudication 
of the merits of a claim (provided the Board finds that the 
VA has fulfilled its duty to assist) without determining 
whether the claim is well grounded.  In this case, the 
Board's decision to proceed does not prejudice the veteran in 
the disposition of his claim of entitlement to increased 
initial disability evaluations for bilateral hearing loss.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
November 1999 and May 2000 statements of the case, and an 
April 2000 supplemental statement of the case, the RO 
notified the veteran of all regulations pertinent to a claim 
of entitlement to a higher initial disability evaluation for 
bilateral hearing loss.  The veteran was also afforded VA 
audiological examinations in November and December 1975, 
September 1999, and May 2000.  Accordingly, the Board is 
satisfied that the veteran was ensured due process of law as 
a result of the actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examinations which have been conducted, the Board finds that 
no further assistance is necessary for an equitable 
adjudication of the claim.  Therefore, the Board will proceed 
with adjudication of this aspect of the veteran's appeal.

The veteran filed his claim for an increased (compensable) 
disability evaluation in April 1998.  During the pendency of 
the veteran's appeal, the criteria for rating defective 
hearing were revised.  When a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this case, the 
amendment at issue altered regulations applicable to 
claimants who suffer from more profound deafness and these 
regulations are more beneficial to the veteran in this case.  
See 64 Fed. Reg. 90, 25202-25210 (1999).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second.  The 
revised rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (2000).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables contained in 38 
C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2000).  VA 
audiological examinations are conducted using controlled 
speech discrimination and pure tone audiometry tests.

The vertical lines in Table VI represent nine categories of 
the percentage of discrimination based on the controlled 
speech discrimination test.  The horizontal columns in Table 
VI represent nine categories of decibel loss based on the 
pure tone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the pure tone decibel loss.  See 38 C.F.R. §§ 
4.85(h), 4.87 (2000).  The percentage evaluation is found 
from Table VII by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. §§ 4.85(b), 4.87.

Effective June 10, 1999, regulatory changes were made to that 
portion of the rating schedule pertaining to diseases of the 
ear.  These changes affected the criteria for evaluating 
hearing loss.  The method described above using Tables VI and 
VII was not amended.  However, 38 C.F.R. § 4.86 (2000), which 
addresses rating exceptional patterns of hearing impairment 
was amended.  Section 4.86 now provides that:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIA, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will then be evaluated 
separately.  

In this case, in August 1999 the RO awarded service 
connection and assigned a noncompensable disability 
evaluation for bilateral hearing loss pursuant to DC 6100, 
effective April 10, 1998.  In a subsequent October 1999 
rating decision, the RO increased the veteran's disability 
evaluation to 10 percent, effective April 10, 1998.  
Thereafter, in May 2000, the RO increased the veteran's 
disability evaluation to 20 percent, effective June 10, 1999.  

The record reveals that the veteran's service medical records 
apparently destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
However, the veteran has alleged and the RO has determined 
that the veteran's hearing loss is related to his period of 
service.  The veteran has indicated that during service, he 
was a Chief Machine Gunner and he was frequently positioned 
on the firing range.  He reports that in September 1954 he 
was sent for temporary duty at the 7th Army Machine Gun 
School in Germany.  He was there for a period of 30 days and 
was at the school/firing range for 8 hours a day without ear 
protection.  He indicates that machine guns used at the range 
fired 650 rounds per minute.  

The veteran was afforded VA audiometric examinations in 
November and December 1975.  The assessment was mild 
sensorineural hearing loss bilaterally.  The veteran had 
speech recognition of 80 percent in the right ear and 66 
percent in the left ear.  It was indicated that the veteran 
had collapsing ear canals.  In December 1976, the veteran was 
examined by a private physician, Dr. Watson.  The veteran 
advised Dr. Watson that he initially became aware of hearing 
loss in approximately 1974 when he was examined at the VA.  
Dr. Watson diagnosed the veteran with bilateral sensorineural 
hearing loss, more marked at the higher frequency range.  

In September 1999 the veteran was afforded another VA 
audiological examination.  Audiometric testing revealed the 
following pure tone thresholds, in decibels:







HERTZ



1000
2000
3000
4000
AVE
RIGHT
35
55
65
85
60
LEFT
60
65
85
105
79

The veteran had speech recognition of 94 percent in the right 
ear and 64 percent in the left ear.  The veteran was 
diagnosed with mild to severe sensorineural hearing loss with 
normal speech recognition in the right ear and moderate to 
profound sensorineural hearing loss with moderate loss in 
speech recognition in the left ear.    

The veteran underwent an audiogram at Beltone in December 
1999.  There is no indication from the report in the record, 
that the audiogram was conducted by a state-licensed 
audiologist or that the examiner utilized the Maryland CNC 
word list as required by 38 C.F.R. § 4.85.  

The veteran was afforded another VA examination in May 2000.  
Audiometric testing revealed the following pure tone 
thresholds, in decibels:




HERTZ



1000
2000
3000
4000
AVE
RIGHT
50
60
75
95
70
LEFT
65
70
90
105
83

The veteran had speech recognition of 84 percent in the right 
ear and 80 percent in the left ear.  The veteran was 
diagnosed with bilateral sensorineural hearing loss.  

A review of the September 1999 VA audiological examination 
report shows that the veteran had Level II hearing acuity in 
his right ear and Level VII hearing acuity in his left ear.  
Applying these numeric designations to DC 6100, Table VII 
yields a 10 percent disability evaluation.  

A review of the May 2000 VA audiological examination report 
shows that the veteran had Level III hearing acuity in his 
right ear.  However, the May 2000 VA audiological examination 
report reveals an exceptional pattern of hearing impairment 
in the left ear, pursuant to the first alternative method of 
evaluating hearing loss, or 38 C.F.R. § 4.86(a).  The veteran 
had a puretone threshold of 65 decibels at 1000 Hz, 70 at 
2000 Hz, 90 at 3000 Hz, and 105 at 4000 Hz.  Thus, using 
these numeric designations and applying the criteria set 
forth in 38 C.F.R. § 4.86(a), and using Table VIa, the 
veteran had a Level VII hearing acuity in the left ear.  This 
entitles the veteran to a 20 percent disability evaluation 
pursuant to Table VII, DC 6100.  

The Board has considered all the evidence of record and finds 
that the VA examination reports included all the required 
findings for rating the veteran's hearing loss.  The private 
medical evidence provided some but not all required findings 
for rating the veteran's hearing loss, and accordingly the 
Board will rely on the VA reports for rating the veteran's 
disability.  In this case, the results of diagnostic testing 
conducted in September 1999 and May 2000 demonstrates that 
the RO properly assigned a 10 percent disability evaluation 
for the veteran's bilateral hearing loss from April 10, 1998 
and a 20 percent from June 10, 1999.  There is no evidence to 
support higher evaluations for these time periods under 
38 C.F.R. § 4.85 or 38 C.F.R. § 4.86(a).  

In light of the above, the Board concludes that the veteran's 
claim for higher initial disability evaluations for bilateral 
hearing loss must be denied.  In reaching this decision, the 
Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2000), including 38 C.F.R. § 3.321(b)(1), regardless of 
whether they were raised by the veteran.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  While the veteran 
has indicated that his hearing loss causes him difficulty 
with everyday situations such as deciphering what people are 
saying and listening to television, he has not alleged or 
shown that his bilateral hearing loss has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for consideration for an extra-
schedular evaluation as outlined in 38 C.F.R. § 3.321(b)(1).  
Bagwell v. Brown, 9 Vet. App. 337, 339-40 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).
ORDER

A disability evaluation in excess of 10 percent for bilateral 
hearing loss from April 10, 1998 to June 10, 1998 is denied.  

A disability evaluation in excess of 20 percent for bilateral 
hearing loss from June 10, 1998 is denied.  

Entitlement to service connection for a low back disorder.

The veteran also claims entitlement to service connection for 
a low back disorder.  At the outset, the Board notes that the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  When service medical records 
are presumed destroyed, the VA has a heightened duty to 
assist the veteran in developing the facts pertinent to his 
or her claim and is obligated to search for alternative forms 
of medical records.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  A review of the record shows that additional 
attempts to search for alternative forms of medical records 
are required prior to further Board review of this aspect of 
the veteran's appeal.  

A brief review of the facts reflects that the veteran was 
diagnosed with a low back strain in July 1973, after he 
sustained a work-related injury while dismantling a car.  He 
was prescribed muscle relaxers, provided with a back brace 
and referred for physical therapy.  X-rays taken in July 1973 
revealed lumbar strain superimposed upon mild degenerative 
changes in the lumbar spine.  A July 1973 report from Paul 
Cohen, M.D., a February 1974 report from Robert A. Roback, 
M.D. and a November 1975 VA examination report all indicate 
that the veteran denied previous injury or problems with the 
lumbar spine prior to his July 1973 work-related injury.  X-
rays taken in conjunction with a November 1975 VA examination 
revealed moderate degenerative spondylosis of the lumbar 
axis, and associated minimal narrowing of disc space at 
multiple levels of the lumbar region noted to represent 
minimal degenerative disc disease at multiple disc levels.  
The diagnosis was moderate degenerative spondylosis and disc 
disease, multiple levels of the lumbosacral spine, chronic 
and the veteran's symptoms were described as moderately 
severe.  A September 1975 statement from Albert Goldstein, 
M.D. reflects continued treatment for what was described as a 
low back syndrome.    

In an October 1998 statement, the veteran alleged that he 
slipped and injured his back in November 1954 while on 
training alert in Germany unloading machinegun turrets.  The 
veteran indicated that he received treatment at the 
dispensary and was prescribed medication for a severe sprain.  
He also stated that a doctor at Dispensary at the Sullivan 
Barracks in Manheim, Germany placed him on light duty for a 
period of 30 days.  The veteran completed an NA Form 13055 in 
October 1998 and noted that he received treatment for a back 
injury from November 1954 to April 1955 in Manheim, Germany 
while he was assigned to the 7th AAA AW Mobile Battery D.  He 
also stated that he underwent an Army Reserve physical at 
Norton's Air Force Base in Southern California in June or 
July 1957.  At that time, he was advised that he had a 
problem with a disc and that he also had arthritis.  

It appears that the RO submitted a VA Form 21-3101 (Request 
For Information) in January 1999 in an attempt to obtain 
Surgeon General reports and any available service records.  
However, it does not appear that the RO ever received a 
response to this request for information.  In August 1999, 
the RO noted that several unsuccessful attempts had been made 
to contact the veteran in order to obtain copies of service 
medical records.  In October 1999, the veteran submitted 
three lay statements in which it was indicated that the 
veteran had suffered from a bad back since the 1950's.    

The United States Court of Appeals for Veterans Claims has 
held that where a veteran has asserted that pertinent medical 
records are in existence and are in the Government's 
possession, any such records which are in existence are 
constructively part of the record.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Further, the Veteran's Claims 
Assistance Act of 2000 indicates that 

[w]henever the Secretary attempts to 
obtain records from a Federal department 
or agency . . . the efforts to obtain 
these records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the RO to conduct 
an alternative records search in an attempt to obtain records 
documenting the treatment described by the veteran.  
Specifically, the Board concludes that additional efforts 
should be made to attempt to obtain morning reports, sick 
call notes, unit records Surgeon General reports and the 
veteran's Reserve records.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should review the NA Form 
13055 completed by the veteran in October 
1998 and forward the same to the National 
Personnel Records Center (NPRC) and again 
request a search for Surgeon General 
reports, morning reports, sick call 
notes, unit records and Reserve records 
documenting any treatment received by the 
veteran for his back from April 1953 to 
April 1955.  The RO's efforts to obtain 
these records should be documented in the 
record and the RO should adhere to the 
directives regarding obtaining records 
from a Federal agency as set forth in the 
Veterans Claims Assistance Act of 2000. 

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law.  If the 
determination made remains unfavorable, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



